ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 9 June 2022 has been entered and considered. Claims 13, 18, and 23 have been amended. By way of Examiner’s Amendment below, claims 13, 18, and 23 are further amended, and claims 14-17, 19-22, and 24-27 are canceled. Claims 13, 18, and 23, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Fanqi Meng, on 5 August 2022.
The application has been amended as follows: 



13. (Currently amended) An image recognition method, wherein the method comprises: 
obtaining a to-be-recognized image of a designated size; 
extracting a different-area image from the to-be-recognized image; 
obtaining an image feature of the different-area image according to the different- area image; and 
obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature, 
wherein the extracting the different-area image from the to-be-recognized image comprises: 
positioning an area location from the to-be-recognized image according to a manually pre-designated area location having a larger differentiation, the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to 
then extracting, only considering the area location of the to-be- recognized image containing only the target object, the image covered by the area location as the different-area image,
wherein the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm,
wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, 
wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, 
wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, 
wherein obtaining the recognition result of the to-be-recognized image comprises: 
obtaining template images of at least two designated classes; 
extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes according to the manually pre-designated area location; 
measuring a distance between the image feature of the different-area image and an image feature of each of the respective template area images; 
obtaining a template feature having a nearest distance among the measured distances; and
regarding the designated class corresponding to the template feature having the nearest distance as the recognition result.  

14-17. (Cancelled)


18. (Currently amended) A device, comprising 
one or more processor; 
a memory; 
one or more programs stored in the memory and configured to execute an image recognition method, 
wherein the method comprises: 
obtaining a to-be-recognized image of a designated size; 
extracting a different-area image from the to-be-recognized image; 
obtaining an image feature of the different-area image according to the different- area image; and 
obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature, 
wherein the extracting the different-area image from the to-be-recognized image comprises: 
positioning an area location from the to-be-recognized image according to a manually pre-designated area location having a larger differentiation, the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to 
then extracting, only considering the area location of the to-be- recognized image containing only the target object, the image covered by the area location as the different-area image,
wherein the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm,
wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, 
wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, 
wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, 
wherein obtaining the recognition result of the to-be-recognized image comprises: 
obtaining template images of at least two designated classes; 
extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes according to the manually pre-designated area location; 
measuring a distance between the image feature of the different-area image and an image feature of each of the respective template area images; 
obtaining a template feature having a nearest distance among the measured distances; and
regarding the designated class corresponding to the template feature having the nearest distance as the recognition result.  

19-22. (Cancelled).  

23. (Currently amended) A non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute an image recognition method, wherein the method comprises: 
obtaining a to-be-recognized image of a designated size; 
extracting a different-area image from the to-be-recognized image; 
obtaining an image feature of the different-area image according to the different- area image; and 
obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature, 
wherein the extracting the different-area image from the to-be-recognized image comprises: 
positioning an area location from the to-be-recognized image according to a manually pre-designated area location having a larger differentiation, the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to 
then extracting, only considering the area location of the to- be-recognized image containing only the target object, the image covered by the area location as the different-area image,
wherein the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm,
wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, 
wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, 
wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, 
wherein obtaining the recognition result of the to-be-recognized image comprises: 
obtaining template images of at least two designated classes; 
extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes according to the manually pre-designated area location; 
measuring a distance between the image feature of the different-area image and an image feature of each of the respective template area images; 
obtaining a template feature having a nearest distance among the measured distances; and
regarding the designated class corresponding to the template feature having the nearest distance as the recognition result.  

24-27. (Cancelled). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 13, 18, and 23 recites, in some variation: obtaining a to-be-recognized image of a designated size; extracting a different-area image from the to-be-recognized image; obtaining an image feature of the different-area image according to the different- area image; and obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature, wherein the extracting the different-area image from the to-be-recognized image comprises: positioning an area location from the to-be-recognized image according to a manually pre-designated area location having a larger differentiation, the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to other objects contained in the to-be-recognized image, and then extracting, only considering the area location of the to-be- recognized image containing only the target object, the image covered by the area location as the different-area image, wherein the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm, wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, wherein obtaining the recognition result of the to-be-recognized image comprises: obtaining template images of at least two designated classes; extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes according to the manually pre-designated area location; measuring a distance between the image feature of the different-area image and an image feature of each of the respective template area images; obtaining a template feature having a nearest distance among the measured distances; and regarding the designated class corresponding to the template feature having the nearest distance as the recognition result. The cited art of record does not teach or suggest such a combination of features. 
Dabic, the closest prior art of record, is directed to image recognition of a coin. Dabic discloses capturing an image of a coin (e.g., a quarter) obtained at a particular scale and extracting sub-images of a mint mark and a date from the image. Dabic further discloses performing character recognition in the sub-images and comparing the recognized characters with stored templates in order to recognize the coin. With respect to the sub-image extraction, Dabic discloses that an area 1401 is placed over the “specific pixel coordinates of the general region” in which the date is known to be since these coordinates are “fixed” for the coin and then “the area 1401 is cropped into a sub image” and compared to the stored templates. 
However, Dabic does not teach or suggest that the pre-designated area location is manually pre-designated. Dabic also fails to teach or suggest that the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm, wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, as required by the independent claims. 
Rathjen, like Dabic, is directed to coin recognition based on Attributes 430 including mint-mark and year/date of the coin. In particular, Rathjen discloses that Recognition Criteria 405 is applied to a Coin Image 425 to match the coin with stored information, the Recognition Criteria 405 being user-specified and including lettering in a specific area. Rathjen further discloses Search Area 415 records which may comprise entries indicating the size and location of a search area that is subject to OCR as part of a Recognizer 500 routine, the Search Area 415 comprising Coin Attributes 430 such as year or mint-mark or any other property that a user expects would be of value.
However, even if the teachings of Rathjen were combined with those of Dabic, the combination would fail to teach or suggest that the extracting the different-area image from the to-be-recognized image further comprises employing a Scale-Invariant Feature Transform (SIFT) algorithm, wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, as required by the independent claims.
Dialameh (U.S. Patent Application Publication No. 2011/0216179) discloses the use of the SIFT algorithm for feature extraction within the currency recognition arts. Brunk (U.S. Patent Application Publication No. 2010/0042843) discloses the application of affine transformations to an image, the transformations including scaling, rotation, translation, shear, and flipping. Jou (U.S. Patent Application Publication No. 2004/0213448) discloses feature extraction of images of a bill using a neural network for currency recognition. 
However, one of ordinary skill in the art would not have cobbled together the teachings of the above five references to arrive at the claimed invention without the benefit of improper hindsight. Indeed, applying the teachings of Dialameh, Brunk, and Jou to the combination of Dabic and Rathjen would have required the teachings of the Applicants’ disclosure to arrive at a method comprising extracting the different-area image from the to-be-recognized image by employing a Scale-Invariant Feature Transform (SIFT) algorithm, wherein the obtaining the to-be-recognized image of the designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size, wherein the using the affine transform comprises applying a series of atomic transformations to the obtained to-be-recognized image, the series of atomic transformations including translation, scale, flip, rotation, and shear, wherein the obtaining the image feature of the different-area image according to the different-area image comprises: obtaining the image feature of the different-area image by using a model obtained by training a Deep Neural Network from a general data set, according to the different-area image, as recited in the independent claims. Accordingly, independent claims 13, 18, and 23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663